EX 10.50.1






TELENAV, INC.
2019 EMPLOYEE STOCK PURCHASE PLAN
(As Amended December 2, 2019)
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a component that is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code (the “423 Component”) and a
component that is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “Non-423 Component”). The provisions of the
423 Component, accordingly, will be construed so as to extend and limit Plan
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code. In addition, this Plan authorizes the
grant of an option to purchase shares of Common Stock under the Non-423
Component that does not qualify as an “employee stock purchase plan” under
Section 423 of the Code; an option granted under the Non-423 Component will
provide for substantially the same benefits as an option granted under the 423
Component, except that a Non-423 Component option may include features necessary
to comply with applicable non-U.S. laws pursuant to rules, procedures or
sub-plans adopted by the Administrator. Except as otherwise provided herein or
by the Administrator, the Non-423 Component will operate and be administered in
the same manner as the 423 Component.
2.    Definitions.
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
(b)    “Affiliate” means any entity, other than a Subsidiary, in which the
Company has an equity or other ownership interest.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards, including but not limited to the related issuance of
shares of Common Stock, under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-U.S. country
or jurisdiction where options are, or will be, granted under the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following events:
(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection, the acquisition of additional
stock by any one Person, who is considered to own more than fifty percent (50%)
of the total voting power of the stock of the Company will not be considered a
Change in Control. Further, if the stockholders of the Company immediately
before such change in ownership continue to retain immediately after the change
in ownership, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately prior to the change in ownership,
direct or indirect beneficial ownership of fifty percent (50%) or more of the
total voting power of the stock of the Company or of the ultimate parent entity
of the Company, such event shall not be considered a Change





--------------------------------------------------------------------------------

EX 10.50.1


in Control under this subsection (i). For this purpose, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more corporations or other business
entities which own the Company, as the case may be, either directly or through
one or more subsidiary corporations or other business entities: or
(ii)    Change in Effective Control of the Company. If the Company has a class
of securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (iii)(B)(3).
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
For purposes of this Section 2(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(f)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or Treasury Regulations thereunder
will include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.
(g)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)    “Common Stock” means the common stock of the Company.





--------------------------------------------------------------------------------

EX 10.50.1


(i)    “Company” means Telenav, Inc., a Delaware corporation, or any successor
thereto.
(j)    “Compensation” means an Eligible Employee’s base straight time gross
earnings, commissions (to the extent such commissions are an integral, recurring
part of compensation), payments for overtime and shift premium, but exclusive of
payments for incentive compensation, bonuses, equity compensation income and
other similar compensation. The Administrator, in its discretion, may, on a
uniform and nondiscriminatory basis, establish a different definition of
Compensation for a subsequent Offering Period.
(k)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.
(l)    “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under the 423
Component shall not be a Designated Company under the Non-423 Component.
(m)    “Director” means a member of the Board.
(n)    “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under Applicable Laws) for purposes of any separate Offering or for
Participants in the Non-423 Component. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws with respect to the Participant’s participation
in the Plan. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date in an Offering,
determine (for each Offering under the 423 Component, on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulations
Section 1.423‑2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least two (2) years
of service since his or her last hire date (or such lesser period of time as may
be determined by the Administrator in its discretion), (ii) customarily works
not more than twenty (20) hours per week (or such lesser period of time as may
be determined by the Administrator in its discretion), (iii) customarily works
not more than five (5) months per calendar year (or such lesser period of time
as may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering under the 423 Component in an
identical manner to all highly compensated individuals of the Employer whose
employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering under the 423 Component in a manner complying with
Treasury Regulations Section 1.423‑2(e)(2)(ii). Such exclusions may be applied
with respect to an Offering under the Non-423 Component without regard to the
limitations of Treasury Regulations Section 1.423-2.
(o)    “Employer” means the employer of the applicable Eligible Employee(s).
(p)    “Enrollment Date” means the first Trading Day of each Offering Period.





--------------------------------------------------------------------------------

EX 10.50.1


(q)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
(r)    “Exercise Date” means the first Trading Day on or after March 1 and
September 1 of each Purchase Period. Notwithstanding the foregoing, the first
Exercise Date under the Plan will be the first Trading Day on or after
September 1, 2020. Notwithstanding the foregoing, in the event that an Offering
Period is terminated prior to its expiration pursuant to Section 20, the
Administrator, in its sole discretion, may determine that such Offering Period
will terminate without options being exercised on the Exercise Date(s) that
otherwise would have occurred during such Offering Period.
(s)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of a share of Common Stock determined as
follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock Exchange
or the Nasdaq Global Select Market, the Nasdaq Global Market, or the Nasdaq
Capital Market of The Nasdaq Stock Market, its Fair Market Value will be the
closing sales price for a share of such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean between the high bid and low asked prices for a share of the Common Stock
on the date of determination (or if no bids and asks were reported on that date,
as applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(t)    “Fiscal Year” means the fiscal year of the Company.
(u)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.
(v)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by Treasury
Regulations Section 1.423‑2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
Treasury Regulations Section 1.423‑2(a)(2) and (a)(3).
(w)    “Offering Periods” means the overlapping, consecutive periods
of approximately twelve (12) months during which an option granted pursuant to
the Plan may be exercised, (i) commencing on the first Trading Day on or after
March 1 and September 1 of each year and terminating on the first Trading Day on
or after March 1 and September 1, approximately twelve (12) months later;
provided, however, that the first Offering Period under the Plan will commence
with the first Trading Day on or after March 1, 2020, and will end on the first
Trading Day on or after March 1, 2021. The duration and timing of Offering
Periods may be changed pursuant to Sections 4 and 20.
(x)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.





--------------------------------------------------------------------------------

EX 10.50.1


(y)    “Participant” means an Eligible Employee that participates in the Plan.
(z)    “Plan” means this Telenav, Inc. 2019 Employee Stock Purchase Plan.
(aa)    “Purchase Period” means the period during an Offering Period and during
which shares of Common Stock may be purchased on a Participant’s behalf in
accordance with the terms of the Plan. Unless the Administrator provides
otherwise, Purchase Periods will be the approximately six (6) month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period will commence on
the Enrollment Date and end with the next Exercise Date.
(bb)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20.
(cc)    “Section 409A” means Section 409A of the Code and the Treasury
Regulations and any formal guidance thereunder, as may be amended or modified
from time to time.
(dd)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ee)    “Trading Day” means a day that the primary stock exchange (or national
market system, or other trading platform, as applicable) upon which the Common
Stock is listed is open for trading.
(ff)    “Treasury Regulations” means the Treasury Regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3.    Eligibility.
(a)    Offering Periods. Any Eligible Employee on a given Enrollment Date will
be eligible to participate in the Plan, subject to the requirements of Section
5.
(b)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, an Eligible Employee may
be excluded from participation in the Plan or an Offering if the Administrator
has determined that participation of such Eligible Employee is not advisable or
practicable.
(c)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock





--------------------------------------------------------------------------------

EX 10.50.1


(determined at the Fair Market Value of the stock at the time such option is
granted) for each calendar year in which such option is outstanding at any time,
as determined in accordance with Section 423 of the Code and the regulations
thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after March 1 and September 1 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after
March 1, 2020, and end on the first Trading Day on or after March 1, 2021. The
Administrator will have the power to change the duration of Offering Periods
(including the commencement dates thereof) with respect to future Offerings
without stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter; provided,
however, that no Offering Period may last more than twenty-seven (27) months.
5.    Participation. An Eligible Employee may participate in the Plan pursuant
to Section 3(a) by (i) submitting to the Company’s stock administration office
(or its designee), a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other enrollment procedure determined by the
Administrator, in either case, on or before a date determined by the
Administrator prior to an applicable Enrollment Date.
6.    Contributions.
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period, in an amount not exceeding twenty percent (20%) of
the Compensation, which he or she receives on each pay day during such Offering
Period. However, prior to the Enrollment Date of an Offering Period, the
Administrator, in its discretion and on a uniform and nondiscriminatory basis or
as otherwise permitted by Treasury Regulations Section 1.423-2, may set the
Contribution percentage limit below this amount with respect to all options
granted on the Enrollment Date of such Offering Period. For the avoidance of
doubt, should a pay day occur on an Exercise Date, a Participant will have any
Contributions made on such day applied to his or her account under the
then-current Purchase Period or Offering Period. The Administrator, in its sole
discretion, may permit all Participants in a specified Offering to contribute
amounts to the Plan through payment by cash, check or other means set forth in
the subscription agreement prior to each Exercise Date. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Sections 10 and 11 hereof.
(b)    In the event Contributions are made in the form of payroll deductions,
such payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated as provided in Sections 10 and 11.
(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only. A Participant may not make any additional payments
into such account.
(d)    A Participant may discontinue his or her participation in the Plan as
provided in Section 10. Unless and until determined otherwise by the
Administrator, in its sole discretion, a Participant may not increase the rate
of his or her Contribution, during any Offering Period for such Offering Period,
and may decrease the rate of his or her Contributions only one (1) time during
any Purchase Period to zero percent (0%) (and not to any other percent) (the “0%
Rate”), in accordance with the procedures set forth in this subsection (d). Any
0% Rate will apply only to the then‑ongoing Purchase Period, and any subsequent
Purchase Periods and Offering Periods will resume at the Contribution rate that
was in effect for the Participant





--------------------------------------------------------------------------------

EX 10.50.1


as of immediately before the 0% Rate became effective, unless the Participant’s
participation in the ESPP has terminated as provided in Sections 10 and 11 or
made any Contribution adjustments applicable to future Purchase Periods or
Offering Periods in accordance with the Plan terms. A Participant may make a
Contribution rate adjustment pursuant to this subsection (d) by (i) properly
completing and submitting to the Company’s stock administration office (or its
designee), a new subscription agreement authorizing the change in Contribution
rate in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other procedure prescribed by the Administrator,
in either case, on or before a date determined by the Administrator that occurs
prior to an applicable Exercise Date. If a Participant has not followed such
procedures to change the rate of his or her Contributions, the rate of his or
her Contributions will continue at the originally elected rate throughout the
then‑ongoing Purchase Period and Offering Period (unless the Participant’s
participation in the Plan has terminated as provided in Sections 10 and 11). The
Administrator may, in its sole discretion, limit or amend the nature and/or
number of Contribution rate changes (including to permit, prohibit and/or limit
increases and/or decreases to rate changes) that may be made by Participants
during any Purchase Period or Offering Period, and may establish such other
conditions or limitations as it deems appropriate for Plan administration. Any
change in Contribution rate made pursuant to this Section 6(d) will be effective
as of the first full payroll period following five (5) business days after the
date on which the change is made by the Participant (unless the Administrator,
in its sole discretion, elects to process a given change in Contribution rate
earlier).
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to zero percent (0%) by the Administrator at any time during an
Offering Period (or Purchase Period, as applicable). Subject to Section
423(b)(8) of the Code and Section 3(d) hereof, Contributions will recommence at
the rate originally elected by the Participant effective as of the beginning of
the first Offering Period (or Purchase Period, as applicable) scheduled to end
in the following calendar year, unless the Participant’s participation in the
Plan has terminated as provided in Sections 10 and 11.
(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Participants to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted or advisable under Applicable Laws, (ii) the Administrator determines
that cash contributions are permissible for Participants participating in the
423 Component and/or (iii) the Participants are participating in the Non-423
Component.
(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or at any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to the sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or use any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by Treasury Regulations Section 1.423‑2(f).
7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and





--------------------------------------------------------------------------------

EX 10.50.1


retained in the Eligible Employee’s account as of the Exercise Date by the
applicable Purchase Price; provided that in no event will an Eligible Employee
be permitted to purchase during each Purchase Period more than 5,000 shares of
Common Stock (subject to any adjustment pursuant to Section 19) and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(c) and 13 and in the subscription agreement. The Eligible Employee
may accept the grant of such option with respect to any Offering Period under
the Plan by electing to participate in the Plan in accordance with the
requirements of Section 5. The Administrator may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of Common Stock that a Participant may purchase during each Purchase Period or
Offering Period, as applicable. Exercise of the option will occur as provided in
Section 8, unless the Participant’s participation in the Plan has terminated
pursuant to Sections 10 or 11. The option will expire on the last day of the
Offering Period.
8.    Exercise of Option.
(a)    Unless a Participant withdraws from the Plan as provided in Section 10 or
the Participant’s participation in the Plan terminated as provided in
Section 11, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account; provided, however, that for Participants participating in an Offering
under the Non‑423 Component in the jurisdiction of the People’s Republic of
China, the Company, in its sole discretion, may either (i) in lieu of exercising
the option to purchase shares of Common Stock, settle the option in cash in an
amount equal to the number of shares of Common Stock the Participant otherwise
would have been able to purchase on such Exercise Date multiplied by the Fair
Market Value of a share of Common Stock on such Exercise Date, less the Purchase
Price that otherwise would have been required to be paid to purchase the shares
of Common Stock (a “Cash Settlement”), (ii) following the exercise of the
option, repurchase the shares of Common Stock purchased pursuant to the exercise
of the option for cash on such Exercise Date at a per share purchase price equal
to the Fair Market Value of a share of Common Stock on such Exercise Date (a
“Cash Repurchase”), or (c) following the exercise of the option, deliver shares
of Common Stock pursuant to such procedures as required by Applicable Laws. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, as applicable, subject to earlier
termination of the Participant’s participation in the Plan as provided in
Sections 10 and 11. Any other funds left over in a Participant’s account after
the Exercise Date will be returned to the Participant. During a Participant’s
lifetime, a Participant’s option to purchase shares of Common Stock hereunder is
exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares of Common Stock available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as will be practicable and as it will determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and terminate any or all Offering Periods then in
effect pursuant to Section 20. The Company may make a pro rata allocation of the
shares of Common Stock available on the Enrollment Date of any applicable
Offering





--------------------------------------------------------------------------------

EX 10.50.1


Period pursuant to the preceding sentence, notwithstanding any authorization of
additional shares of Common Stock for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or with a trustee or designated agent of the Company, and the Company
may utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker, trustee or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions or other dispositions of such shares. No
Participant will have any voting, dividend, or other stockholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the Participant as
provided in this Section 9.
10.    Withdrawal.
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. The Administrator may set
forth a deadline of when a withdrawal must occur to be effective prior to a
given Exercise Date in accordance with policies it may approve from time to
time. All of the Participant’s Contributions credited to his or her account will
be paid to such Participant as soon as administratively practicable after
receipt of notice of withdrawal and such Participant’s option for the Offering
Period will be terminated automatically, and no further Contributions for the
purchase of shares will be made for such Offering Period. If a Participant
withdraws from an Offering Period, Contributions will not resume at the
beginning of the succeeding Offering Period, unless the Participant re-enrolls
in the Plan in accordance with the provisions of Section 5.
(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated. Unless determined
otherwise by the Administrator in a manner that, with respect to an Offering
under the 423 Component, is permitted by, and compliant with, Section 423 of the
Code, a Participant whose employment transfers between entities through a
termination with an immediate rehire (with no break in service) by the Company
or a Designated Company shall not be treated as terminated under the Plan;
however, if a Participant transfers from an Offering under the 423 Component to
the Non-423 Component, the exercise of the option will be qualified under the
423 Component only to the extent it complies with Section 423 of the Code;
further, no Participant will be deemed to switch from an Offering under the
Non‑423 Component to an Offering under the 423 Component or vice versa unless
(and then only to the extent) such switch would not cause the 423 Component or
any option thereunder to fail to comply with Section 423 of the Code.





--------------------------------------------------------------------------------

EX 10.50.1


12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Laws, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering under the 423 Component, except to the extent otherwise
permitted by Treasury Regulations Section 1.423‑2(f).
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 2,500,000 shares of
Common Stock. For the avoidance of doubt, the number of shares of Common Stock
reserved for issuance under the Plan shall be reduced by any shares of Common
Stock actually issued and delivered under the Plan (including Cash Repurchases),
but shall not be reduced by the number of shares of Common Stock referenced for
purposes of determining the amount of any Cash Settlement. The shares may be
authorized, but unissued, or reacquired Common Stock.
(b)    Until the shares of Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a Participant will have only the rights of an unsecured
creditor with respect to such shares, and no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or, if required under
Applicable Laws, in the name of the Participant and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary or advisable for the
administration of the Plan (including, without limitation, to adopt such
procedures, sub-plans, and appendices to the enrollment agreement as are
necessary or appropriate to permit the participation in the Plan by employees
who are foreign nationals or employed outside the U.S., the terms of which
sub-plans and appendices may take precedence over other provisions of this Plan,
with the exception of Section 13(a) hereof, but unless otherwise superseded by
the terms of such sub-plan or appendix, the provisions of this Plan shall govern
the operation of such sub-plan or appendix). Unless otherwise determined by the
Administrator, the Eligible Employees eligible to participate in each sub-plan
will participate in a separate Offering under the 423 Component, or if the terms
would not qualify under the 423 Component, in the Non-423 Component, in either
case unless such designation would cause the 423 Component to violate the
requirements of Section 423 of the Code. Without limiting the generality of the
foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by Treasury
Regulations Section 1.423‑2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.





--------------------------------------------------------------------------------

EX 10.50.1


15.    Designation of Beneficiary.
(a)    If permitted by the Administrator, a Participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
(b)    Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by Treasury Regulations Section 1.423‑2(f).
16.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions except under Offerings or for
Participants in the Non-423 Component for which Applicable Laws require that
Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party,
provided that, if such segregation or deposit with an independent third party is
required by Applicable Laws, it will apply to all Participants in the relevant
Offering under the 423 Component, except to the extent otherwise permitted by
Treasury Regulations Section 1.423‑2(f). Until shares of Common Stock are
issued, Participants will only have the rights of an unsecured creditor with
respect to such shares.
18.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
19.
Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, reclassification,
repurchase, or exchange of shares of Common Stock or other securities of the
Company, or other change in the corporate





--------------------------------------------------------------------------------

EX 10.50.1


structure of the Company affecting the Common Stock occurs (other than any
ordinary dividends or other ordinary distributions), the Administrator, in order
to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Common Stock that may be delivered under the Plan, the Purchase Price per
share, the class and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, and the numerical limits of
Sections 7 and 13.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant’s
participation in the Plan has terminated as provided in Sections 10 and 11.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant’s participation in the Plan has terminated as provided in Sections
10 and 11.
20.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods and Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
rate applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.





--------------------------------------------------------------------------------

EX 10.50.1


(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)    amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)    altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)    shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;
(iv)    reducing the maximum percentage of Compensation a Participant may elect
to set aside as Contributions; and
(v)    reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.
21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.    Section 409A. The Plan is intended to be exempt from the application of
Section 409A, and, to the extent not exempt, is intended to comply with Section
409A and any ambiguities herein will be interpreted to so be exempt from, or
comply with, Section 409A. In furtherance of the foregoing and notwithstanding
any provision in the Plan to the contrary, if the Administrator determines that
an option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate





--------------------------------------------------------------------------------

EX 10.50.1


Section 409A. Notwithstanding the foregoing, the Company and any of its Parent
or Subsidiaries shall have no liability, responsibility, or obligation to
reimburse, indemnify, or hold harmless a Participant or any other party if the
option to purchase Common Stock under the Plan that is intended to be exempt
from or compliant with Section 409A is not so exempt or compliant or for any
action taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with Section 409A.
24.    Term of Plan. The Plan will become effective upon approval by the
stockholders of the Company following its adoption by the Board (the date of
such stockholder approval, the “Effective Date”). It will continue in effect for
a term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 20.
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
26.    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
27.    No Right to Employment. Participation in the Plan by a Participant shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.
28.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
30.    Automatic Transfer to Low Price Offering Period. To the extent permitted
by Applicable Laws, if the Fair Market Value of a share of Common Stock on any
Exercise Date in an Offering Period is lower than the Fair Market Value of a
share of Common Stock on the Enrollment Date of such Offering Period, then all
Participants in such Offering Period will be withdrawn automatically from such
Offering Period immediately after the exercise of their option on such Exercise
Date and re‑enrolled automatically in the immediately following Offering Period
as of the first day thereof at the applicable Contribution rate in effect for
the Participant.
*          *          *









